
	
		I
		112th CONGRESS
		1st Session
		H. R. 854
		IN THE HOUSE OF REPRESENTATIVES
		
			March 1, 2011
			Mr. Farr (for
			 himself, Ms. Baldwin,
			 Mr. Blumenauer,
			 Ms. Bordallo,
			 Mrs. Capps,
			 Mr. Capuano,
			 Mr. Connolly of Virginia,
			 Mr. Conyers,
			 Mr. Costa,
			 Mr. Courtney,
			 Mr. DeFazio,
			 Ms. Edwards,
			 Mr. Garamendi,
			 Mr. Grijalva,
			 Mr. Hastings of Florida,
			 Mr. Himes,
			 Ms. Hirono,
			 Mr. Holt, Mr. Honda, Mr.
			 Jackson of Illinois, Ms. Lee of
			 California, Mr. Lewis of
			 Georgia, Mr. Loebsack,
			 Mrs. Maloney,
			 Mr. Markey,
			 Ms. McCollum,
			 Mr. McDermott,
			 Mr. McGovern,
			 Mr. Moran,
			 Mr. Murphy of Connecticut,
			 Mr. Payne,
			 Mr. Petri,
			 Ms. Pingree of Maine,
			 Mr. Platts,
			 Mr. Price of North Carolina,
			 Ms. Richardson,
			 Mr. Sablan,
			 Ms. Schakowsky,
			 Mr. Stark,
			 Mr. Tierney,
			 Mr. Towns,
			 Ms. Woolsey,
			 Ms. Clarke of New York,
			 Ms. Eshoo,
			 Ms. Matsui,
			 Mr. Frank of Massachusetts,
			 Ms. Norton,
			 Mr. Dreier,
			 Ms. Moore,
			 Mr. Fattah,
			 Mr. Olver,
			 Ms. Zoe Lofgren of California, and
			 Mrs. Davis of California) introduced
			 the following bill; which was referred to the
			 Committee on Natural
			 Resources, and in addition to the Committee on the
			 Budget, for a period to
			 be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To authorize the Peace Corps Commemorative Foundation to
		  establish a commemorative work in the District of Columbia and its environs,
		  and for other purposes.
	
	
		1.FindingsCongress makes the following findings:
			(1)The Peace Corps
			 was created by President John F. Kennedy on March 1, 1961, for Americans to
			 serve their country in the cause of peace by living and working in developing
			 countries.
			(2)The Peace Corps
			 has become an enduring symbol of America’s commitment to promoting prosperity
			 and progress in the developing world.
			(3)Peace Corps
			 volunteers have deepened the ties of goodwill, friendship, and mutual
			 understanding between the United States and other countries.
			(4)Peace Corps
			 volunteers return to the United States with language fluency and deep
			 cross-cultural experience that enhances America’s international
			 standing.
			(5)Over 200,000
			 Americans from all 50 States have served at the request of 139 countries as
			 Peace Corps volunteers over the past 50 years.
			(6)More than 8,600
			 Peace Corps volunteers currently serve in 77 host countries in Africa, Asia,
			 the Caribbean, Eastern Europe/Central Asia, Latin America, North Africa/Middle
			 East, and the Pacific Islands.
			(7)Peace Corps
			 volunteers work with local communities in developing countries to promote
			 sustainable development and local capacity building.
			(8)Peace Corps
			 volunteers have made significant and lasting contributions around the globe in
			 education, public health and HIV/AIDS relief, agriculture, youth development,
			 the environment, and business development.
			(9)As of 2010, more than 20 additional
			 countries have requested Peace Corps volunteers and existing host countries
			 have requested an increase in the number of Peace Corps volunteers.
			(10)After five
			 decades of service, the Peace Corps continues to reaffirm America’s commitment
			 to help communities overseas help themselves.
			2.Memorial to
			 Commemorate the establishment of the Peace Corps and the ideals of world peace
			 and friendship upon which it was founded
			(a)Authorization To
			 establish commemorative workThe Peace Corps Commemorative
			 Foundation may establish a commemorative work on Federal land in the District
			 of Columbia and its environs to commemorate the formation of the Peace Corps
			 and the ideals of world peace and friendship upon which the Peace Corps was
			 founded.
			(b)Compliance with
			 standards for commemorative works actThe establishment of the
			 commemorative work shall be in accordance with chapter 89 of title 40, United
			 States Code (commonly known as the Commemorative Works
			 Act).
			(c)Use of federal
			 funds prohibitedFederal funds may not be used to pay any expense
			 of the establishment of the commemorative work. The Peace Corps Commemorative
			 Foundation shall be solely responsible for acceptance of contributions for, and
			 payment of the expenses of, the establishment of the commemorative work.
			(d)Deposit of
			 excess fundsIf, upon payment of all expenses for the
			 establishment of the commemorative work (including the maintenance and
			 preservation amount required by section 8906(b)(1) of title 40, United States
			 Code), or upon expiration of the authority for the commemorative work under
			 section 8903(e) of title 40, United States Code, there remains a balance of
			 funds received for the establishment of the commemorative work, the Peace Corps
			 Commemorative Foundation shall transmit the amount of the balance to the
			 Secretary of the Interior for deposit in the account provided for in section
			 8906(b)(3) of title 40, United States Code.
			3.Budgetary
			 EffectsThe budgetary effects
			 of this Act, for the purpose of complying with the Statutory Pay-As-You-Go Act
			 of 2010, shall be determined by reference to the latest statement titled
			 Budgetary Effects of PAYGO Legislation for this Act, submitted
			 for printing in the Congressional Record by the Chairman of the House Budget
			 Committee, provided that such statement has been submitted prior to the vote on
			 passage.
		
